DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-6, 8, 10, 12-13 and 15-19 are pending, with claims 1-2, 4-6, 8, 10, 12-13 and 15-19 being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6, 8, 10, 12-13 and 15-19 are allowed.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks, pages 6-10, filed 08/30/2021 have been considered and are persuasive. The amended claims filed 08/30/2021 have overcome the prior art of record, Glezer et al. US 20040189311 A1, as cited in Office Action mailed 04/29/2020, hereinafter Glezer in view of Iida et al. US 20070099290 A1 hereinafter Iida in further view of further in view of Duer, US20140178861A1, hereinafter Duer. Duer discloses a grid configuration of excitation and collection waveguides (Duer, Fig 7A) on with a plurality of intersections along multiple microchannels (Duer Fig 9J), however, Glezer in view of Iida in view of Duer does not disclose multiple first waveguides and multiple second waveguides coupled to the detecting chambers, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Q.B.V./Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797